                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANNE SPERLING, et al.,

        Plaintiffs,

v.                                                               CV No. 19-721 WJ/CG

COMMUNITY INSURANCE
GROUP SPC, LTD., et al.,

        Defendants.

     ORDER GRANTING DEFENDANT ILLINOIS UNION INSURANCE COMPANY’S
     MOTION FOR EXTENSION TO FILE RESPONSE TO PLAINTIFFS’ COMPLAINT

        THIS MATTER is before the Court on Defendant Illinois Union Insurance

Company’s Motion for Extension to File Response to Plaintiffs’ Complaint, (Doc. 33),

filed September 19, 2019. The Court, having reviewed the Motion and being otherwise

fully advised in the premises, finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that Defendant Illinois Union Insurance Company

may file its response to Plaintiffs’ Complaint no later than September 27, 2019.

        IT IS SO ORDERED.


                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
